DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants response and amendment 8/26/2021 are acknowledged. Claims 3-9 have been canceled. 
Status of Claims
3.    New claims 20-32 are pending. Claims 3-9 have been canceled.  By amendment of 1/29/2019 claims 1-2, 10-19 have been canceled.

Drawings
4.     Drawings submitted 01/29/2019 have been accepted by the examiner. Claims 3 and 8 have been amended.
Information Disclosure Statement
5.    Applicants’ information disclosure statement of 01/29/2019 is acknowledged. It has been considered by the examiner. Initialed copy is enclosed. The listing of references in the specification I pages 17-18 and 27-29 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
6.     Applicants’ election without traverse of 8/26/2021 is acknowledged. Applicants’ elected group II (claims 20-25) drawn to a vaccine. Claims 26-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2021.
Claim Rejections - 35 USC § 112
7.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.     Claims 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition, does not reasonably provide enablement for a vaccine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/and or use the invention commensurate in scope with these claims. 
      Claims 20-25 are drawn to a vaccine. Dorland’s Medical Dictionary (29th Edition, 2000) defines “vaccine” as “a suspension of attenuated or killed microorganisms (bacteria, viruses, or rickettsiae), or of antigenic proteins derived from them, administered for the prevention, amelioration, or treatment of infectious diseases. In the instant case, the applicants’ invention is not enabled for the prevention, of infectious diseases. And one skilled in the art will not be able to make/and or use the invention without undue experimentation commensurate in scope with the claims.  The specification fails to teach how to formulate and use the claimed vaccines.  The term "vaccine" encompasses the ability of the specific antigen to induce protective immunity to infection or disease induction. The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections. Without this demonstration, the 
	 "The skilled artisan in the protein purification art requires much more from a disclosure, at the very characteristic of the protein before even a preliminary purification approach could be devised.  By the CAFC's holding in In re Eli Lilly and Co., (Fed. Cir. 1990), a general disclosure must contain a sufficient teaching of how to obtain the claimed results or assurance that a particular results would be obtained if certain directions were pursued.  The purification of any protein involves many steps, which often must be practiced in a precise order and under specific conditions of time, temperature, volume, concentration etc.  These steps are not self-evident, and will vary, a great deal from protein to protein.  There are literally infinite combinations of possible columns, gradients, gels, precipitants, centrifugations, all with buffers of varying pH, salt concentrations of same, etc., to choose from.  Until a purification has been accomplished, and the protein described with some certainty, there is little guidance as to where on would even begin."  (IN: Critical Synergy: The Biotechnology Industry and Intellectual Property Protection, Biotechnology Industry Organization, October 17, 1994, page 101). 
Enablement is considered in view of the Wands factors (MPEP) 2164.01(a). Enablement requires that the specification  teach those in the art to make and use the invention without undue experimentation. Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability  or lack thereof in the art,(4) the amount of direction or guidance present, (5) the presence or absence of working 
       Applying the above test to the facts of record, it is determined that 1) the nature of invention is an immunogenic complex comprising of a combination of deleted genes 2) the state of the prior art shows the lack of information using the complex for proper pharmaceutical composition 4) The amount direction or guidance presented in the specefication  is limited to making engineered organism 5) there are no working examples which suggest the desired results were obtained bythe claimed vaccine 6) the relative skill of those in the art is commonly recognized as quite high (post – doctoral level).
	 In conclusion the specification does not support the broad scope of the claims, which encompass numerous gene deletions. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to how to make and use the claimed invention in manner reasonably correlated with the scope of the broad claims.
	In view of all of the above, in view of the lack of predictability in the art, it is determined that it would require undue experimentation to make and use the Invention commensurate in scope with the claims.  


Claim Rejections - 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.       Claims 20-25 are rejected under 35 U.S.C. 103 as being un-patentable over Hasson et al,  (US-20080057034-A1 ( 3-2008)) in view  of  Porwollik et al., (PLOS ONE, vol.9, issue7, pp.1-8, 2014.  Art of record applicants’ IDS). 
     The claims are drawn to a vaccine comprising an engineered Salmonella enterica serovar typhimurium (S. typhimurium) bacterium comprising: 

STM14_1993,    STM 14_1994,    STM14_1995,    STM14_1996,    STM14_1997,    STM14_1998,
STM14_1999,    STM14_2000,    STM14_2001,    STM14_2002,    STM14_2003,    STM14_2004, STM14_2005, STM14_2006, and STM14_2007, wherein the combination of gene deletions is not the combination of STM14_1982, STM14_1983, STM14_1984, STM14_1985, STM14_1986,    STM  14_1987,    STM14_1988,    STM14_1989,    STM14_1990,    STM14_1991,
STM14_1992,    STM14_1993,    STM14_1994,    STM14_1995,    STM14_1996,    STM14_1997 STM14_1998,    STM 14_1999,    STM14_2000,    STM14_2001,    STM14_2002,    STM14_2003,
STM14_2004, STM14_2005, and STM14_2006.
Hasson et al (claims 1-4, 8-11, 18-21, 25-28, paragraphs [0003],  [0004], [0021], [0028], [0040],  [0041], [0057], [0058] [0060], [0063], [0068],  [0070]) discloses a vaccine containing from about 107 to about 108 colony forming units of the enetically engineered ( mutated) bacterium S. typhimurium ( limitations of  claim 25) , in which the virulence influencing gene fnr is deleted, a pharmaceutically acceptable carrier and an adjuvant ( limitation of claim 24); a method comprising administering the named vaccine inducing an effective immune response in a subject against S. typhimurium; a method of treating and/or preventing an infection caused by S. typhimurium, by administering to the said subject of a said vaccine; a method for delivering a foreign epitope  ( limitations of claim 23) to a subject by administering a genetically engineered bacterium S. typhimurium containing a deletion of a fnr-influencing virulence gene and a foreign epitope.

    However, Porwollik et al.  (abstract, pp. 2, 3, 5, Table SI) discloses a genetically engineered bacterium Salmonella enterica serovar typhimurium (S. typhimurium) containing the deletion of one of the genes STM14_1981, . ..., STM14_2007 (see table S1) or a combination of deletions of these genes and a composition comprising the named bacterium.
Therefore, it would be prima facie obvious considering Hasson et al. and Porwollik et al.   for a person skilled in the art it is obvious to obtain a vaccine containing from about 107 to about 108 colony forming units of the genetically engineered bacterium S. typhimurium, in which the virulence influencing genes STM14_1981, . ..., STM14_2007 is deleted, a pharmaceutically acceptable carrier and an adjuvant;. Or a combination of deletions of these genes comprising administering the said vaccine inducing an effective immune response in a subject against S. typhimurium a method of treating and/or preventing an infection caused by S. typhimurium, by administering to the said subject of a said vaccine; a method for delivering a foreign epitope to a subject by administering a genetically engineered bacterium S. typhimurium containing a deletion of a fnr-influencing virulence gene and a foreign epitope.
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to use different known engineered organisms  in a composition and include  adjuvants and excipients  the  composition or a system thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
11.       No claims are allowed.
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
November 20, 2021

/JANA A HINES/Primary Examiner, Art Unit 1645